Citation Nr: 1110272	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the cervical spine. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Lincoln, Nebraska, which found that no new and material evidence had been submitted to reopen a claim of entitlement to service connection for a disability of the cervical spine. 

The Board notes that the Veteran submitted additional evidence to the RO after the April 2009 Statement of the Case (SOC) was issued and prior to transfer of the claims file to the Board.  Under 38 C.F.R. § 19.37 (2010), evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board must be considered in the first instance by the AOJ unless the additional evidence received duplicates evidence already of record which was discussed in an SOC or supplemental statement of the case (SSOC) or is not relevant to the issue on appeal.  Here, the additional evidence consists of VA treatment records which generally do not mention the Veteran's disability of the cervical spine apart from one record listing the Veteran's medical problems.  With respect to this record, the presence of a disability of the cervical spine had already been established and considered by the RO in the April 2009 SOC.  Thus, it is duplicative and need not be referred to the AOJ.  See id.  With respect to the other records, they do not make reference to the Veteran's cervical spine disability and as such are not relevant.  Thus, they need not be referred to the AOJ for initial consideration.  See id.  Indeed, a notation on these records reflects that the RO had considered this evidence and determined that an SSOC was not needed because they did not pertain to the cervical spine.  Thus, the additional VA treatment records submitted after the April 2009 SOC need not be referred to the AOJ and the Board may proceed with appellate review.  See id.


FINDINGS OF FACT

1.  The May 2001 rating decision denied the Veteran's service connection claim for a disability of the cervical spine; the Veteran was properly notified of the adverse outcome and his appellate rights in a May 2001 letter; he did not file a notice of disagreement (NOD). 

2.  Additional evidence received since the May 2001 rating decision is new to the claims file but does not relate to an unestablished fact necessary to substantiate the claim of whether the Veteran's cervical spine disability was incurred in or aggravated by active service and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision, which denied service connection for a disability of the cervical spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for a disability of the cervical spine; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

For the following reasons, the Board finds that all requirements under the VCAA have been met with respect to the Veteran's petition to reopen, and that any deficiencies in this regard were harmless error.

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to petitions to reopen previously denied claims, the claimant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Notifying the claimant of what evidence is necessary to substantiate the claim requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a September 2008 notice letter informed the Veteran of the five elements in a claim for service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letter also informed the Veteran of the elements of new and material evidence and the reasons for the prior denial.  See Kent, 20 Vet. App. at 9-10.  The Board notes that this letter referred to a June 1986 rating decision as the last prior final denial of the Veteran's claim rather than the May 2001 rating decision.  However, the Board finds that this mistake constitutes harmless error and has not prejudiced the Veteran's claim because the reasons for the denial in both decisions were the same-namely lack of a relationship between the Veteran's current disability of the cervical spine and his period of service.  Both decisions also found that the Veteran's cervical spine disability was not related to a fall in service. Thus, notwithstanding the incorrect date of the last prior final denial in the notice letter, the Veteran was still on notice that there must be new evidence supporting a relationship to service.  Moreover, a substantial amount of evidence pertaining to the Veteran's cervical spine has been associated with the file since the May 2001 rating decision was rendered, and the Veteran submitted evidence post-dating that decision in connection with the current claim.  As such, there is no indication that the reference to the June 1986 rating decision as opposed to the May 2001 rating decision has affected the outcome of this claim or the essential fairness of the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 115-16 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board finds that no prejudice exists.  See id.; see also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-06 (2009) (holding that whether an error is harmless is determined on a case by case basis rather than through the use of mandatory presumptions and rigid rules).  Therefore, the Board concludes that the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are in the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, when a claim has already been previously and finally denied, as in the present case, the duty to assist does not require that VA provide a medical examination or opinion unless new and material evidence has been secured to warrant reopening that claim.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Here, the Veteran was not afforded an examination in association with his petition to reopen.  As will be discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. at 115-16. 

II. New and Material Evidence

The Veteran petitions to reopen his service connection claim for a disability of the cervical spine.  For the reasons that follow, the Board finds that there is no new and material evidence to warrant reopening this claim.

The Veteran's claim of entitlement to service connection for residuals of a cervical spine injury was originally denied in an August 1986 rating decision.  The Veteran appealed that decision and the claim was again denied in a November 1988 rating decision.  The Veteran pursued the appeal to the Board and the Board denied the claim for a chronic cervical spine disability in a June 1989 decision, which is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110.  Thereafter, the Veteran petitioned to reopen the claim in November 2000.  In a May 2001 rating decision, the RO reopened this claim and denied it on the merits.  The Veteran did not appeal this decision and it became final.  See § 20.1103 (2010).  The May 2001 rating decision is the last prior final denial of the Veteran's claim. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A claimant's assertions of medical causation or diagnosis often do not constitute competent evidence, as lay persons without the appropriate medical expertise are not competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In the May 2001 rating decision, the RO found that two medical opinions supporting a relationship to service did not overcome the evidence weighing against the Veteran's claim.  In this regard, a November 2000 opinion by a VA treating provider stated that it was possible that the Veteran's cervical spine disability was secondary to trauma sustained during service.  A March 2001 VA examination report stated that the Veteran's cervical spine disability was more likely than not caused by the Veteran's tripping over a toy and hitting his head during service, according to the Veteran's reported history.  However, the RO found that the Veteran had been in several motor vehicle accidents prior to service and that degenerative disc disease of the cervical spine was not diagnosed until 1985, which was over ten years since the Veteran separated from active service in 1973.  Based on this history, which was not accounted for in the opinions discussed above, the RO again denied the Veteran's claim.  Thus, in order to reopen this claim, there must be new evidence supporting the existence of a relationship between the Veteran's current cervical spine disability and his period of service. 

At the time of the May 2001 rating decision, the relevant evidence of record included the following.  The service treatment records showed that in October 1969 the Veteran injured the left frontal area and sustained transient loss of consciousness when he fell down a flight of stairs.  There was no mention of the neck or cervical spine in this record or in subsequent records.  The Veteran's April 1973 separation examination reflected that the Veteran's neck, spine, and upper extremities were found to be normal.  

After service, a June 1982 VA examination reflected that the Veteran had degenerative disc disease of the low back, peptic ulcer disease, hypertension, and other medical problems, but did not mention the Veteran's cervical spine.  In a February 1983 hearing transcript, the Veteran reported injuring his low back in service while moving a safe but denied any other back injuries.  A January 1986 VA X-ray report reflected that there was prominent subluxation of C2 on C3 of the cervical spine which was possibly caused by an old fracture.  Degenerative disc disease was also noted at C4-5 and C5-6.  A February 1986 VA treatment record reflected that the Veteran reported first noticing pain in the right shoulder and numbness in the right arm about six months earlier.  It was noted that X-rays of the cervical spine showed "marked pathologic change."  Another February 1986 VA treatment record reflected that the Veteran reported developing right upper extremity numbness and right lower extremity pain in 1968.  The pain resolved following a laminectomy but the numbness persisted.  About three months earlier, the Veteran felt a pop between his shoulders while lifting an oil pan over his head, and developed radiating pain down the right shoulder and into the biceps.  It was found that a C2-3 facet fusion was possibly related to an old fracture but was more likely congenital in origin.  In a February 1986 VA hospitalization record, the Veteran again reported hearing the popping sound in his neck a few months earlier when lifting an oil pan, but otherwise denied ever injuring his neck.  A March 1986 private treatment record reflected that the Veteran had a defect in the C3 vertebra which looked like an "old healed hangman's fracture" but was possibly an anomalous development in that particular bone.  In an April 1988 VA examination report, the Veteran reported being in several motor vehicle accidents.  The Veteran was diagnosed with a disability of the neck "[s]tatus post multiple multitrauma [sic] accidents (1963, 1965 x 2 [sic], 1973) with diagnosis of neck fracture made (1985) and subsequent laminectomy and fusion (1986)."  A November 2000 VA prescription form reflected a notation stating that it was possible that the Veteran's degenerative disc disease of the neck was secondary to trauma sustained in service.  In a March 2001 VA examination report, the examiner was unable to establish a connection between the Veteran's degenerative joint disease of the lumbar spine and his degenerative joint disease of the cervical spine.  However, the examiner stated that the Veteran reported injuring his cervical spine when he tripped over a toy and hit his head in service.  The examiner concluded that this injury was more likely than not the cause of the Veteran's cervical spine fracture.  As discussed above, the RO considered all of the foregoing evidence and denied the Veteran's claim in the March 2001 rating decision, which is the last prior final denial. 

Relevant evidence associated with the claims file since the March 2001 rating decision reflects ongoing treatment for the Veteran's disability of the cervical spine.  A June 1992 VA treatment record reflects that the Veteran reported a long history of "neck trauma" dating back to the 1970's following a motor vehicle accident.  A November 1994 VA treatment record reflects that the Veteran had chronic pain due to a fracture of the cervical spine in 1986.  An April 1996 VA treatment record reflects that the Veteran reported being diagnosed with a broken neck in 1986 and that it had been broken for a long period.  He stated that he did not know how he broke his neck.  A September 2005 private examination report reflects that the Veteran's primary reason for seeking the consultation was to ask the doctor's opinion as to whether the injury sustained when the Veteran fell down a flight of stairs during service was responsible for his "hangman's facture."  The doctor noted the following history.  During service the Veteran had fallen down a flight of stairs and developed low back pain at the time.  However, he did not have any neck pain.  In 1985, the Veteran was lifting a transmission for a golf cart when he suddenly felt numb from the neck down.  He was found to have an "old hangman's fracture" which required surgery.  The doctor concluded that since the Veteran did not have any neck pain following the fall down the stairs in service and did not start having symptoms until 1985, the hangman's fracture was not related to the fall in service.  If such had been the case, the Veteran would have experienced neck pain at the time of the fall.  A September 2007 VA MRI study revealed postsurgical changes at the upper to mid cervical spine with marked reversal of the cervical lordosis.  The Veteran also had a posttraumatic deformity at C3 and C4 with partial fusion anteriorly.  The MRI further revealed moderate to severe multi-level cervical spine degenerative spondylosis.  

The evidence summarized in the preceding paragraph was not of record at the time of the prior final denial of the Veteran's claim in March 2001, and is therefore new to the file.  However, while it shows that the Veteran has continued to have ongoing cervical spine problems, an element of service connection that had already been established and considered in the March 2001 rating decision, it does not suggest that there is a relationship between the Veteran's cervical spine disability and his period of service.  In this regard, the evidence simply confirms what the evidence of record at the time of the March 2001 decision showed, namely that a cervical spine disability did not manifest in service and that the Veteran did not develop symptoms associated with the cervical spine until 1985 when lifting an oil pan over his head.  Indeed, to the extent evidence subsequent to the March 2001 rating decision relates to an unestablished fact, it only does so insofar as it affirmatively weighs against a relationship to service, such as the September 2005 private examination report in which the private doctor found that there was no relationship between the Veteran's current cervical spine disability and the fall he sustained in service.  The Board has considered the June 1992 VA treatment record reflecting  the Veteran's self-reported long history of "neck trauma" dating back to a motor vehicle accident in the 1970s.  However, the Board finds this statement to be patently false or untrue on its face as the evidence of record uniformly shows that cervical spine problems were not reported or diagnosed until 1986 and that the Veteran consistently denied sustaining trauma to the cervical spine.  See Duran, 7 Vet. App. at 220 (holding that the Justus credibility rule is not boundless or blind).  Moreover, this record does not suggest that the trauma to the cervical spine was related to service but rather to a motor vehicle accident.  The Veteran has never stated and there is no evidence otherwise suggesting that the Veteran injured his neck in a motor vehicle accident during service.  Thus, the June 1992 VA treatment record does not raise a reasonable possibility of substantiating the Veteran's claim.

Accordingly, when considered in light of the evidence of record prior to the March 2001 rating decision, the evidence of record subsequently associated with the file is either duplicative of the earlier evidence or does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Indeed, it only adds further weight against a relationship between the Veteran's cervical spine disability and his period of service.  Thus, it does not constitute new and material evidence.  See id.

As such, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a disability of the cervical spine.  The petition to reopen is denied.  See id.  



ORDER

The petition to reopen the claim of entitlement to service connection for a disability of the cervical spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


